Citation Nr: 0534377	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  01-06 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.  

This case arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO) which continued the noncompensable 
evaluation for prostatitis.  

The veteran was afforded a Decision Review Officer hearing at 
the RO in September 2001.   The transcript of that hearing is 
of record.  Following this hearing, the evaluation of the 
prostatitis was increased to 10 percent.  

In a January 2003 rating decision the RO denied service 
connection for eleven disabilities or diseases, including 
indigestion claimed as pain and pressure in the chest, 
bronchitis, and hepatitis C.  In March 2003, the veteran 
submitted a statement, styled a notice of disagreement, in 
which he made specific mention of hepatitis C, and made 
argument with regard to tuberculosis.  The January 2003 
decision did not explicitly consider any issue involving 
tuberculosis.  The veteran's arguments with regard to 
tuberculosis may be related to the chest pain and bronchitis 
issues.  

The RO has not issued a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105 (West 2002);  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In his Form 646, received at the RO in April 2004, the 
veteran's representative requested that the veteran be 
afforded a Board hearing at the RO.  In September 2005 the 
veteran submitted a statement withdrawing that hearing 
request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.  

2.  The veteran's prostatitis is manifested by frequent 
awakening to urinate during the night.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for prostatitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7527 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

Failure to provide element (1) would generally be prejudicial 
to a claimant; while failure to provide element (2), (3), or 
(4) notice is generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in April 2003 regarding this claim.  This 
letter informed the veteran of the type of information and 
evidence necessary to grant an increased evaluation for his 
service-connected condition.  

With regard to elements (2) and (3), the April 2003 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Regarding the fourth element, the April 2003 VCAA letter 
informed the veteran that he could send information or 
evidence himself rather than having VA request it on his 
behalf, and informed him where to send such evidence.  In 
addition, VA provided notice of the fourth element of the 
duty to notify by including the language of 38 C.F.R. 
§ 3.159(b) in the Pertinent Laws; Regulations; Rating 
Schedule Provisions section of the October 2001 supplemental 
statement of the case (SSOC).  The VCAA letter in conjunction 
with the SSOC shows that the veteran was adequately advised 
to submit evidence pertinent to his claim for an increased 
evaluation.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The Court has since 
held that delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson.  The veteran has not 
alleged, and the record does not show that he has been 
prejudiced by the delayed notice in this case.  He had the 
opportunity to submit evidence throughout the pendency of the 
appeal, and did, in fact, make such submissions.  

Clearly, the veteran has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled with respect to the 
claim on appeal.  The veteran's VA outpatient treatment 
reports have been associated with the claims file, and the 
veteran has not identified any further evidence which is 
pertinent to his claim.  In addition, the veteran was 
afforded VA examinations in September and November 2000.  
Further examination is not needed, because the Board has 
accepted the veteran's most recent report of current 
symptomatology, and an examination is not needed to confirm 
these symptoms.

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

III.  Legal Analysis

The veteran was initially granted service connection for 
prostatitis, with a noncompensable evaluation, by rating 
decision in January 1980.  

Despite the increased evaluation established in October 2001, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, the veteran is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's prostatitis is rated under Diagnostic Code 
7527, for injuries, infections, hypertrophy, and/or 
postoperative residuals of the prostate gland.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  This diagnostic code 
provides for evaluation on the basis of voiding dysfunction 
or urinary tract infection, whichever is predominant.  These 
criteria can be found at 38 C.F.R. § 4.115a.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  The criteria for 
voiding dysfunction are as follows:

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent evaluation.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent evaluation is warranted.  When the wearing of 
absorbent materials which must be changed less than 2 times 
per day is required, a 20 percent evaluation is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than 1 hour, or; awakening to void 5 or more times 
per night warrants a 40 percent evaluation.  A daytime 
voiding interval between 1 or 2 hours, or; awakening to void 
3 to 4 times per night warrants a 20 percent evaluation.  A 
daytime voiding interval between 1 and 3 hours, or; awakening 
to void 2 times per night warrants a 10 percent evaluation.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  A 10 percent evaluation is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream), with any one 
or combination of the following:  (1) Post void residuals 
greater than 150 cc; (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; (4) stricture 
disease requiring periodic dilation every 2 to 3 months.  
38 C.F.R. § 4.115a.  

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times a 
year), and/or requiring continuous intensive management, 
warrants a 30 percent evaluation.  When manifested by the 
need for long-term drug therapy, 1 to 2 hospitalizations per 
year and/or intermittent intensive management, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.115a.  

According to a March 2000 VA outpatient treatment report the 
veteran awakened to urinate 12 or 13 times the previous 
evening.  He reported at the September 2000 VA examination 
that he awakened to urinate 7 times a night, and stated at 
his November 2000 VA examination that he awakened 4 or 5 
times a night to urinate.  This frequency of nighttime 
urination is sufficient to support a disability rating of 40 
percent for the veteran's prostatitis.  

Only voiding dysfunction requiring the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day warrants a rating in excess of 40 
percent.  The veteran stated in his October 2002 statement 
that he was told by his physician that his prostatitis 
required the use of an appliance or absorbent materials which 
must be changed 3 or times per day (however, VA outpatient 
treatment reports do not document this recommendation).  In 
any event, the wearing of absorbent material which must be 
changed 2 to 4 times per day warrants a 40 percent 
evaluation, to which the veteran is already entitled based on 
urinary frequency.  There is no evidence of more frequent 
need to change absorbent material.  Therefore, the weight of 
the evidence is against an evaluation in excess of 40 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21 
(2005).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's prostatitis has 
required no extended periods of hospitalization and is not 
shown by the evidence to present marked interference with 
employment as the veteran has reported he stopped working in 
1989.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

For these reasons, the Board finds that an evaluation of 40 
percent, and no higher, is warranted for the veteran's 
prostatitis.  As the preponderance of the evidence is against 
the award of a rating in excess of 40 percent of prostatitis, 
a rating in excess of 40 percent under the reasonable doubt 
doctrine is not warranted.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an evaluation of 40 percent for prostatitis is 
granted.  


REMAND

As pointed out earlier, the case must also be remanded so 
that a statement of the case can be issued in response to the 
veteran's notice of disagreement with the January 2003 rating 
decision.

Accordingly, this case is remanded for the following:

1.  The veteran should be asked to 
clarify the issues decided in the January 
2003 rating decision with which he 
disagreed.

2.  The RO or AMC should issue a 
statement of the case with regard to 
service connection for hepatitis C, and 
such other issues decided in the January 
2003 decision as the veteran indicates he 
disagreed.  These issues will be further 
considered by the Board only if the 
veteran submits a sufficient substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


